Citation Nr: 0628464	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-32 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied the benefits sought on 
appeal.  Due to the veteran's move to Arizona, the veteran's 
claims were transferred to the RO in Phoenix, Arizona.

The Board sent the veteran notice in July 2006 that his 
representative was retiring from the practice of law.  The 
veteran was provided the opportunity to select another 
representative but informed the Board that he wished to 
represent himself. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected post-traumatic stress disorder (PTSD) and has 
asserted that he is unemployable due to service connected 
disability.  In a recent decision by United States Court of 
Appeals for Veterans Claims (Court), it was determined that 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA) must apply to all five elements of a service-
connection claim, including degree of disability and 
assignment of an effective date to any award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In an 
August 2003 letter, the veteran was given specific notice of 
his rights and responsibilities with respect to an increased 
rating claim.  The veteran, however, was not provided notice 
regarding the evidence needed to substantiate his claim for a 
higher rating for post-traumatic stress disorder or specific 
information regarding what is needed to show entitlement to 
TDIU.  The veteran has also not been informed with respect to 
the assignment of effective dates.  In addition, the veteran 
was not generally advised to submit any additional 
information in support of his claims as required by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Board concludes that the effect of these notice 
deficiencies are prejudicial to the veteran, as he may have 
provided additional evidence that would have shown that his 
disability met the criteria for a higher rating or that he is 
entitled to TDIU if he had been informed of what evidence was 
required to substantiate such claims.  Therefore, this appeal 
must be remanded so that proper notice may be provided to the 
veteran and any necessary development performed.

The Board notes that the veteran last underwent a VA 
psychiatric examination that evaluated his PTSD in September 
2003.  Due to the length of time since that examination, the 
Board finds that a new examination is required in order to 
properly evaluate the veteran's current disability. 

In order to demonstrate entitlement to a total disability 
rating, the evidence must establish that the veteran meets 
certain threshold requirements based on ratings assigned to 
service-connected disabilities and/or evidence that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
See 38 C.F.R. § 4.16.  Therefore, the veteran's claim for 
TDIU is inextricably intertwined with his claim for an 
increased rating for PTSD and final determination of the TDIU 
claim is deferred pending resolution of the issue of an 
increased rating for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be informed to submit any additional 
information in support of his claims.  
The RO should perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the severity of his post-
traumatic stress disorder.  The examiner 
should review all pertinent medical 
evidence, including VA psychiatric 
examinations performed in July 1996 and 
September 2003.  The examiner should 
state whether it is at least as likely as 
not that the veteran's service-connected 
disabilities preclude the veteran from 
securing or following substantially 
gainful employment.  The report of 
examination should include complete 
rationale for all opinions expressed.

3.  When the development requested has 
been completed, the RO should again 
review the issues on appeal.  The RO 
should consider whether it is appropriate 
to submit this case to the Director, 
Compensation and Pension Service, for 
consideration of the TDIU issue pursuant 
to 38 C.F.R. § 4.16(b).  If the veteran 
is not satisfied with the result, the 
veteran should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM E. SAMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



